     Case 3:18-cv-00168-MMD-CLB Document 47 Filed 09/21/20 Page 1 of 2


1

2

3                              UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6     CARL E. DUNCAN,                                    Case No. 3:18-cv-00168-MMD-CLB
7                                    Plaintiff,                        ORDER
             v.
8
      ROBINSON, et al.,
9
                                 Defendants.
10

11          Plaintiff Carl E. Duncan brings this case under 42 U.S.C. § 1983. Before the Court

12   is the Report and Recommendation (ECF No. 44 (“R&R”)) of United States Magistrate

13   Judge Carla L. Baldwin, recommending the Court grant Defendants’ motion for summary

14   judgment (ECF No. 37). Plaintiff originally had until July 24, 2020 to file an objection to

15   the R&R, and was later given an additional 14 days. (ECF Nos. 44, 46.) Plaintiff has not

16   done so. For that reason, and because the Court agrees with Judge Baldwin’s analysis

17   in the R&R, the Court will adopt the R&R in full.

18          The Court “may accept, reject, or modify, in whole or in part, the findings or

19   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

20   fails to object to a magistrate judge’s recommendation, the Court is not required to

21   conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas

22   v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114

23   (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and recommendations

24   is required if, but only if, one or both parties file objections to the findings and

25   recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory Committee Notes

26   (1983) (providing that the Court “need only satisfy itself that there is no clear error on the

27   face of the record in order to accept the recommendation.”).

28   ///
     Case 3:18-cv-00168-MMD-CLB Document 47 Filed 09/21/20 Page 2 of 2


1           Because there is no objection, the Court need not conduct de novo review, and is

2    satisfied Judge Baldwin did not clearly err. Here, Judge Baldwin recommends granting

3    Defendants’ motion for summary judgment. (ECF No. 44 (recommending the Court grant

4    ECF No. 37).) Judge Baldwin reasoned that Defendants had provided authenticated

5    evidence establishing Defendants did not have actual knowledge the toilet was

6    overflowing. (Id. at 9.) Plaintiff proffered no evidence to the contrary, nor did Plaintiff

7    respond to Defendants’ motion for summary judgment. The Court agrees with Judge

8    Baldwin. Having reviewed the R&R and the record in this case, the Court will adopt the

9    R&R in full.

10          It is therefore ordered, adjudged, and decreed that the Report and

11   Recommendation of Magistrate Judge Carla L. Baldwin (ECF No. 44) is accepted and

12   adopted in its entirety.

13          It is further ordered that Defendants’ motion for summary judgment (ECF No. 37)

14   is granted.

15          The Clerk of Court is directed to enter judgment accordingly and close this case.

16          DATED THIS 21st Day of September 2020.

17

18

19
                                               MIRANDA M. DU
20                                             CHIEF UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27
28

                                                 2
